                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                        ) Case No. 1:17-cr-141
                                                 )
 v.                                              ) District Judge Curtis L. Collier
                                                 )
 DAVID MICHAEL SCOGGINS II                       ) Magistrate Judge Christopher H. Steger

                                             ORDER

         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 38)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Count Two of the four count Indictment; (2) accept Defendant’s guilty plea to Count Two of the

four count Indictment; (3) adjudicate Defendant guilty of possession with intent to distribute five

hundred grams or more of a mixture and substance containing methamphetamine, in violation of

21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A); and (4) order that Defendant remain in custody until

further order of this Court or sentencing in this matter.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report

and recommendation (Doc. 38) under 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea to Count Two of the four count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count Two of the four count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of possession with intent to distribute five

         hundred grams or more of a mixture and substance containing methamphetamine, in

         violation of 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(A); and
4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

   Release (Doc. 8) until further order of this Court or sentencing in this matter which is

   scheduled to take place on August 7, 2019, at 2:00 p.m. before the undersigned.



SO ORDERED.

ENTER:

                                       /s/
                                       CURTIS L. COLLIER
                                       UNITED STATES DISTRICT JUDGE




                                         2
